United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1474
Issued: May 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 4, 2010 appellant filed a timely appeal from a November 16, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than a 28 percent permanent impairment to his
left arm.
FACTUAL HISTORY
On September 9, 2005 appellant, then a 49-year-old mail handler, filed a traumatic injury
claim alleging that he sustained a left hand injury in the performance of duty on September 8,
2005 during a forklift incident. The Office accepted the claim for crush injury of the left hand,
1

5 U.S.C. § 8101 et seq.

open and closed fractures of the left hand middle/proximal phalanxes, left rheumatoid arthritis,
left middle finger gangrene and claw hand. Appellant underwent surgery on August 31, 2006,
including amputation of the left middle finger at the proximal interphalangeal (PIP) joint. He
returned to work on November 5, 2006.
In a report dated May 31, 2007, Dr. Timothy Nice, an orthopedic surgeon, noted that
appellant was seen on March 31, 2006. He opined that, under the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter the
A.M.A., Guides), appellant had a 38 percent whole person impairment. By report dated June 30,
2007, an Office medical adviser found that he had a 28 percent left arm impairment, based on
middle finger PIP amputation, and loss of range of motion in the left index, ring and small
fingers.
By decision dated September 11, 2007, the Office granted appellant a schedule award for
a 28 percent left arm permanent impairment. The period of the award was 87.36 weeks from
November 5, 2006.
Appellant requested a review of the written record by an Office hearing representative.
By decision dated January 16, 2008, an Office hearing representative affirmed the September 11,
2007 decision.
On September 24, 2009 appellant submitted a claim for compensation (Form CA-7) dated
September 23, 2009 for a schedule award. By letter dated October 2, 2009, the Office advised
Dr. Nice that impairment determinations must be made under the sixth edition of the A.M.A.,
Guides. It requested that he submit a report based on a recent examination with impairment
ratings as determined under the applicable tables of the A.M.A., Guides. The Office did not
receive a response.
By decision dated November 16, 2009, the Office determined that the medical evidence
did not support any additional impairment.
LEGAL PRECEDENT
The schedule award provision of the Act and its implementing regulations2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.3 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
2

20 C.F.R. § 10.404 (1999).

3

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

4

20 C.F.R. § 10.404 (1999).

2

Office procedures provide that, effective May 1, 2009, all schedule awards are to be
calculated under the sixth edition of the A.M.A., Guides.5 Any recalculations of previous awards
which result from hearings or reconsideration decisions, issued on or after May 1, 2009, should
be based on the sixth edition of the A.M.A., Guides. A claimant who has received a schedule
award calculated under a previous edition and who claims an increased award, will receive a
calculation according to the sixth edition for any decision issued on or after May 1, 2009.6
A claimant seeking compensation under the Act has the burden to establish the essential
elements of his claim.7 With respect to a schedule award, it is appellant’s burden of proof to
establish an increased schedule award.8 A claimant may seek an increased schedule award if the
evidence establishes that he sustained an increased impairment causally related to an
employment injury.9 The medical evidence must include a detailed description of the permanent
impairment.10
ANALYSIS
The Office issued a schedule award for a 28 percent left arm permanent impairment in a
decision dated September 11, 2007. This award was based on medical evidence applying the
fifth edition of the A.M.A., Guides. Appellant filed a claim on September 24, 2009 for an
increased schedule award. As noted, any claim for an increased schedule award will be
calculated under the sixth edition of the A.M.A., Guides for any decision issued after
May 1, 2009.
Appellant did not submit any new medical evidence with respect to his claim for an
increased award. The Office requested that his attending physician submit a report with an
opinion as to permanent impairment under the sixth edition, but there is no indication that
Dr. Nice did not respond. The record contains no probative medical evidence with respect to
appellant’s permanent impairment under the sixth edition of the A.M.A., Guides. It is
appellant’s burden of proof to establish an increased schedule award based on probative medical
evidence. The Board finds he did not meet his burden of proof in this case.11

5

FECA Bulletin No. 09-03 (March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700 (January 2010).
6

Id.

7

John W. Montoya, 54 ECAB 306 (2003).

8

Edward W. Spohr, 54 ECAB 806, 810 (2003).

9

See Rose V. Ford, 55 ECAB 449 (2004).

10

See Vanessa Young, 55 ECAB 575 (2004).

11

Appellant may submit additional evidence, together with a formal written request for reconsideration, to the
Office within one year of the Board’s merit decision.

3

CONCLUSION
The Board finds that appellant did not establish more than a 28 percent permanent
impairment to his left arm.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 16, 2009 is affirmed.
Issued: May 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

